Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 11/17/2020. As directed by the amendment: independent claim 1 has been amended; claim 2 been cancelled and claim 15 is withdrawn.  Thus, claims 1, 3-14 are presently under examination in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419).
 	For claim 1, Offermann teaches a glazing (coating the panes) (abstract)(par.8)
(fig.1), comprising: a conductive coating (3 as shown in fig.1 as electrically conductive
coating) comprising first and second regions (100 as shown in fig.1 as each side has rejoin) (col.4,lines 60-68); a deletion line (7.1 and 7.2 as shown in fig.1 as electrically insulating separation lines) electrically isolating the first and second regions from each other (col.5, lines 20-35), first and second busbars (4.1 and 4.2 as shown in fig.1) electrically connected to the first region for supplying electrical power to the first region to electrically heat the first region (col.5, lines 28-35); the second region (the region between elements 8 as shown in 1 and 2) defining at least one data transmission window (5 as shown in fig.1) (col.5, lines 28-35).
 	Offermann fails to teach the second region being electrically isolated from the second busbar such that electrical power is not supplied to the second region.
	Sol teaches, similar glass with busbars, the second region (the upper portion of region 3b as shown in fig.1) being electrically isolated (4d insulator as shown in fig.1) 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the regions in the Offermann‘s figure 1 to include region being electrically isolated from the second busbar, as suggested and taught by Sol, in order to more easily and efficiently transmit and/or receive signals through that portion of the window (Sol, col.3, lines 62-64).

    PNG
    media_image1.png
    502
    864
    media_image1.png
    Greyscale

	For claim 4, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the deletion line width is 100 um or less (col.5, lines 35-39).
Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the deletion line is a laser ablation line (col.4,lines 8-10).
For claim 8, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the first busbar (4.1 as shown in fig.1) extends substantially parallel with and adjacent to a portion of an upper edge of the glazing (upper side as shown in fig.1) (col.4,lines 60-68).
For claim 10, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the first busbar (4.1 as shown in fig.1) and the deletion line (7.1 as shown in fig.1) are arranged to contact each other (top region where busbar 4.1 is contacting deletion line 7.1 as shown in fig.1), so that a corner of the electrically heated region is formed (col.5, lines 28-35).
For claim 11, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the conductive coating has sheet resistance in the range 2 ohms per square to 20 ohms per square (col.3, lines 13-16).
Claims 3, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) as applied to claims above, and further in view of Degand (WO 01/68395).


Degand teaches, similar automotive glazing panel, claim 3, a second data transmission window (30 and 31 as shown in fig.2) (page.5, lines 26-27), for claim 7,  wherein each data transmission window is at least 40 mm wide and at least 20 mm in height (page.5, lines 30-32).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the transmission window in the Offermann to include ranges of data transmission window, as suggested and taught by Degand, so that only one of the data transmission windows is used to either transmit or receive data anytime and to achieve improvement in the heating characteristic by optimizing the peripheral shape of the data transmission (Degand, page.4, lines 37-38 and page.6, lines 33-34).
 Degand further teaches, for claim 12, a carrier film (PVB electrically coated layer) for carrying the conductive coating (page.2, lines 6-8 and page.3, lines 28-36), and for claim 13, first and second sheets of interlayer material, wherein the carrier film is 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the conductive coating in the Offermann to include two sheets laminated together, as suggested and taught by Degand, in order to increase the selectivity of the glazing which in term reduces the solar heating or greenhouse effect in the vehicle (Degand, page.3, lines 21-23).
Degand further teaches, for claim 14, wherein the interior of the vehicle is provided with at least one transmitter or receiver arranged to transmit or receive an electromagnetic data signal through at least one of the data transmission windows (page.4, lines 25-30 and 36-38).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the conductive coating in the Offermann to include at least one transmitter or receiver, as suggested and taught by Degand, in order to allow the passage of electromagnetic waves through the portion of the glaze (Degand, page.1, lines 36-37).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) as applied to claims above, and further in view of (Applicant’s IDS Greenall et al (GB 2381179)).

Greenall teaches, similar glass with busbar, the width ranges of the deletion line width is 10 um or less (page.3, lines 28-33).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify busbar in Offermann to include the deletion line width, as suggested and taught by Greenall, for the purpose of providing flow of current at such points of contact lead to the formation of a hot spot the division between the zones will preferably be bridged by the busbar (Greenall, page.3, lines 22-24).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) as applied to claims above, and further in view of Agrawal et al (2003/0227663).
Offermann, as modified by Sol, teaches all the limitation as previously set forth except for, an auxiliary busbar separated from the first busbar by the deletion line.
Agrawal teaches, similar glass with busbars, an auxiliary busbar (either 17 or 18 as shown in fig.2C) separated from the first busbar (22 or 24 as shown in fig.2C) by the deletion line (par.71).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify busbar in the Offermann to include an auxiliary busbar, as suggested and taught by Agrawal, for the purpose of providing 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715